Citation Nr: 0520067	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  04-31 719A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Boise, Idaho


THE ISSUE

Entitlement to reimbursement or payment by the Department of 
Veterans Affairs (VA) of the cost of medical treatment 
provided at Mercy Medical Center on February 4, 2004.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to June 
1964.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2004 determination of the Department of Veterans 
Affairs (VA) Medical Center (MC) in Boise, Idaho, which 
denied payment or reimbursement for the cost of medical 
treatment rendered at Mercy Medical Center on February 4, 
2004.  

In March 2005, the Board remanded this matter to afford the 
veteran the opportunity to attend a hearing before a Veterans 
Law Judge, as he has requested.  In May 2005, the veteran 
testified before the undersigned at a videoconference 
hearing, in conformance with his request.  A transcript of 
that hearing is of record.  


REMAND

A review of the claims folder, which was apparently not 
reviewed by the VAMC in reaching the determination on appeal, 
shows that service connection is currently in effect for the 
following disabilities:  grand mal epilepsy, rated as 40 
percent disabling; major depressive disorder, rated as 50 
percent disabling; and hemorrhoids, rated as zero percent 
disabling.  A combined 70 percent rating has been in effect 
since May 24, 2002.  

Records from Mercy Medical Center show that on February 4, 
2004, the veteran sought emergency treatment for tremors, 
which had reportedly lasted several hours over the past few 
days.  It was also noted that the veteran's mental status was 
altered and that he had a history of seizure disorder.  A CT 
scan was performed and showed no abnormality other than 
minimal pan sinusitis.  The impression was tremors, possible 
intermittent acute loss of consciousness, and left maxillary 
sinusitis.  The veteran was discharged from Mercy Medical 
Center with instructions to follow-up with VA.  

Two days later, the veteran was seen at a follow-up 
examination at the Boise VAMC, as recommended.  He reported 
that he had been seen at the Mercy Medical Center two days 
prior with complaints of possible seizure symptoms, including 
light headedness, dizziness, an inability to speak, and a 
feeling that his "bones were all wound up."  It was noted 
that a CT scan was within normal limits, but that laboratory 
testing showed elevated phenytoin and creatinine.  The 
veteran indicated that he had since stopped taking his 
furosamide, as he suspected that this was the cause of his 
symptoms.  The assessment was suspect nonspecific seizure 
activity with incidental finding of sinusitis.  

Thereafter, an invoice from Mercy Medical Center was 
submitted to the Boise VAMC for payment.  In June 2004, the 
Boise VAMC denied payment or reimbursement for the cost of 
the medical treatment rendered at Mercy Medical Center on 
February 4, 2004.  In its form notification letter, the VAMC 
indicated that its denial was predicated on the fact that a 
VA facility had been within easy access and that the 
veteran's should have received treatment there rather than at 
a private facility.  In addition, the VAMC indicated that the 
medical care received by the veteran was nonemergent in 
nature.  

The veteran appealed the VAMC's determination.  In his 
September 2004 substantive appeal, the veteran indicated that 
he believed that he had been given authorization to receive 
medical treatment at Mercy Medical Center on February 4, 
2004, as his spouse had contacted VA on that date and been 
advised to transport the veteran to the nearest medical 
facility immediately.  He indicated that his family also 
believed that the February 4, 2004, episode was a medical 
emergency, given the symptoms the veteran was experiencing.  
Of record is a statement from the veteran's late spouse 
attesting that she had called VA on February 4, 2004, and had 
been advised to transport the veteran to the nearest medical 
facility.  

At his May 2005 videoconference hearing, the veteran 
testified that on February 4, 2004, he had experienced a 
seizure-type episode in which he became incoherent.  He 
stated that his spouse immediately contacted the Boise VAMC 
and was advised to take him to the nearest medical facility.  
The veteran testified that Mercy Medical Center was 
approximately 8 miles from his home, whereas the Boise VAMC 
was approximately 25 miles away.  The veteran indicated that, 
given his condition on February 4, 2004, he had no memory of 
the details of his visit to Mercy Medical Center.  Although 
his spouse had accompanied him to the hospital on that day, 
unfortunately, she passed away several months later.  The 
veteran testified that he had no medical insurance and was 
financially unable to pay the bill he received from Mercy 
without experiencing financial hardship.  

The veteran now seeks entitlement to payment or reimbursement 
of the cost of the medical treatment provided at Mercy 
Medical Center on February 4, 2004.  

In light of the facts of this case, an initial determination 
must be made as to whether VA gave prior authorization for 
the medical care provided at Mercy Medical Center on February 
4, 2004.  38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54 (2004).  
In this case, the VAMC has not yet explicitly addressed this 
matter.  

Assuming a determination is made that the medical expenses 
incurred on February 4, 2004, were not authorized, the next 
determination that must be made is whether the veteran is 
entitled to reimbursement or payment by VA of such 
unauthorized medical expenses.  

Unauthorized medical expenses may be paid or reimbursed 
pursuant to either 38 U.S.C.A. §§ 1728 or 1725 (West 2002).

Under 38 U.S.C.A. § 1728, such payment or reimbursement is 
available only where (1) such care or services were rendered 
in a medical emergency of such nature that delay would have 
been hazardous to life or health; (2) such care or services 
were rendered to a veteran in need thereof (A) for an 
adjudicated service-connected disability, (B) for a non-
service-connected disability associated with and held to be 
aggravating a service- connected disability, (C) for any 
disability of a veteran who has a total disability permanent 
in nature from a service-connected disability, or (D) for any 
illness, injury, or dental condition in the case of a veteran 
who (i) is a participant in a vocational rehabilitation 
program and (ii) is medically determined to have been in need 
of care or treatment; and (3) VA or other Federal facilities 
were not feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, wise, or 
practical.  38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120 (2004).  
To establish entitlement to payment or reimbursement of the 
cost of unauthorized medical service, all of the three 
criteria under 38 U.S.C.A. § 1728 must be satisfied.  See 
Malone v. Gober, 10 Vet. App. 539, 542.

The provisions of 38 U.S.C.A. § 1725 (also known as The 
Veterans Millennium Health Care and Benefits Act), also 
provide general authority for reimbursement for the 
reasonable value of emergency treatment furnished in a non-
Department facility to those veterans who are active 
Department health-care participants (i.e., enrolled in the 
annual patient enrollment system and recipients of Department 
hospital, nursing home, or domiciliary care under such system 
within the last 24-month period) and who are personally 
liable for such non-VA treatment and who are not eligible for 
reimbursement under the provisions of 38 U.S.C.A. § 1728.  38 
U.S.C.A. § 1725 (West 2002); 38 C.F.R. § 17.1000-.1008 
(2004).

In this case, the VAMC has not yet considered the veteran's 
claim under both 38 U.S.C.A. § 1725 and 1728.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that when the Board considers an issue that has not yet been 
addressed by the RO, the Board must consider:  1) whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on the question, 2) whether he or she 
has been given an adequate opportunity to actually submit 
such evidence and argument, and 3) whether the Statement of 
the Case provided to the claimant fulfills the regulatory 
requirements.  See 38 C.F.R. § 19.29 (2004).  If not, the 
matter must be remanded to the agency of original 
jurisdiction for remedial action to avoid prejudice to the 
claimant.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  
Under the circumstances of this case, a remand is necessary.

Finally, the Board notes that the veteran has repeatedly 
argued that in light of the symptoms he experienced on 
February 4, 2004, he and his family believed that his 
condition constituted a medical emergency.  The record on 
appeal is wholly inadequate to make a determination on this 
matter.  Thus, the Board finds that a medical opinion is 
necessary to make a decision in this claim.  See 38 C.F.R. § 
3.159(c)(4) (2004).  

Accordingly, this case is remanded for the following:

1.  The VAMC should adjudicate the issue 
of whether medical expenses incurred by 
the veteran on February 4, 2004 at Mercy 
Medical Center were authorized.  

2.  If it is determined that such 
expenses were not authorized, the VAMC 
should obtain a medical opinion as to 
whether the treatment received by the 
veteran at Mercy Medical Center was 
rendered in a medical emergency of such 
nature that a prudent layperson would 
have reasonably expected that delay in 
seeking treatment would have been 
hazardous to life or health.  

3.  The VAMC should then readjudicate the 
issue of entitlement to payment or 
reimbursement of unauthorized medical 
expenses incurred on February 4, 2004, 
under the provisions of both 38 U.S.C.A. 
§§ 1725 and 1728.  If the benefit sought 
on appeal remains denied, the VAMC should 
issue a Supplemental Statement of the 
Case to the veteran and any 
representative and afford him the 
opportunity to respond.

The case should then be returned to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




